 
AGREEMENT AND PLAN OF MERGER
 
THIS AGREEMENT AND PLAN OF MERGER, dated as of September __, 2011 (the
“Agreement”), between BNH Inc., a Nevada corporation (the “Parent”), and
BeesFree, Inc., a Nevada corporation, and subsidiary of the Parent (the
“Subsidiary”).
 
WITNESSETH:
 
WHEREAS, the Parent desires to acquire all the assets, and to assume all of the
liabilities and obligations, of the Subsidiary by means of a merger of the
Subsidiary with and into the Parent, with the Parent being the surviving
corporation (the “Merger”);
 
WHEREAS, the Parent owns one hundred percent (100%) of the outstanding shares of
the Subsidiary’s stock entitled to vote on a merger;
 
WHEREAS, Section 92A.180 of the Nevada Revised Statutes (“NRS”) authorizes the
merger of a subsidiary corporation into a parent corporation;
 
WHEREAS, the Parent shall be the surviving entity (the “Surviving Corporation”)
and continue its existence as a Nevada corporation; and
 
WHEREAS, the Boards of Directors of each of the Parent and the Subsidiary have
approved this Agreement and the consummation of the Merger.
 
NOW THEREFORE, the parties hereto hereby agree as follows:
 
1. The Merger.
 
(a) At the Effective Time (as defined below), (i) the Subsidiary shall be merged
with and into the Parent, (ii) the separate existence of the Subsidiary shall
cease, and (iii) the Surviving Corporation shall be the surviving entity and
continue its existence as a Nevada corporation.
 
(b) The Merger shall become effective upon the filing of an Articles of Merger
with the Secretary of State of the State of Nevada in such form as is required
by, and executed in accordance with, the applicable provisions of the NRS. The
time at which the Merger shall become effective as aforesaid is referred to
hereinafter as the “Effective Time.”
 
2. Exchange of Capital Stock.  At the Effective Time, each share of common
stock, $0.001 par value per share, of the Subsidiary that is issued and
outstanding immediately prior to the Effective Time shall not be converted or
exchanged in any manner into shares of the Surviving Corporation and shall be
cancelled. Each issued and outstanding share of common stock, par value $0.001
per share of the Parent (the “Parent Common Stock”), shall not be converted or
exchanged in any manner, but as of the Effective Time shall represent one share
of common stock of the Surviving Corporation.
 
3. The Surviving Corporation.
 
 
 

--------------------------------------------------------------------------------

 
 
(a) The Articles of Incorporation of the Parent, in effect immediately prior to
the Effective Time, shall be the Articles of Incorporation of the Surviving
Corporation, unless and until thereafter amended in accordance with its terms
and applicable law, except that the Surviving Corporation’s Articles of
Incorporation shall be amended to change the Surviving Corporation’s name to
“BeesFree, Inc.”  The By-Laws of the Parent, in effect immediately prior to the
Effective Time, shall be the By-Laws of the Surviving Corporation, unless and
until thereafter amended in accordance with applicable law.
 
(b) At the Effective Time the name of the Surviving Corporation shall be
BeesFree, Inc.
 
4. Transfer and Conveyance of Assets and Assumption of Liabilities.
 
(a) At the Effective Time, the Parent shall continue in existence as the
Surviving Corporation; and without further transfer, all the property, rights,
privileges, powers and franchises of the Subsidiary shall vest in the Surviving
Corporation without further act or deed; and all debts, liabilities,
obligations, restrictions, disabilities and duties of the Subsidiary shall
become the debts, liabilities, obligations, restrictions, disabilities and
duties of the Surviving Corporation; and any claim or judgment against the
Subsidiary may be enforced against the Surviving Corporation in accordance with
Section 92A.250 of the NRS.
 
(b) If at any time the Parent shall consider or be advised that any further
assignment, conveyance or assurance is necessary or advisable to vest, perfect
or confirm of record in the Surviving Corporation the title to any property or
right of the Subsidiary, or otherwise carry out the provisions hereof, the
proper representatives of the Subsidiary, as of the Effective Time, shall
execute and deliver any and all proper deeds, assignments and assurances, and do
all things necessary and proper to vest, perfect or convey title to such
property or right in the Surviving Corporation in order to carry out the
provisions hereof.
 
5. Miscellaneous.
 
(a) Nehemya Hesin, President of the Parent, shall be authorized, at such time in
his sole discretion as he deems appropriate, to execute, acknowledge, verify,
deliver, file and record, for and in the name of the Parent, any and all
documents and instruments including, without limitation, the Articles of
Incorporation of the Surviving Corporation and the Articles of Merger, and shall
do and perform any and all acts required by applicable law which the Surviving
Corporation deems necessary or advisable, in order to effectuate the Merger.
 
(b) The representations, warranties and agreements contained in any certificate
or other writing delivered pursuant hereto shall not survive the Effective Time
or the termination of this Agreement.
 
(c) Any provision of this Agreement may, subject to applicable law, be amended
or waived prior to the Effective Time if, and only if, such amendment or waiver
is in writing and signed by the Parent and the Subsidiary.
 
(d) No failure or delay by any party hereto in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(e) All prior or contemporaneous agreements, contracts, promises,
representations, and statements, if any, between the Subsidiary and the Parent,
or their representatives, are merged into this Agreement, and this Agreement
shall constitute the entire understanding between the Subsidiary and the Parent
with respect to the subject matter hereof.
 
(f) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
provided that no party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of the other
party hereto.
 
(g) This Agreement shall be construed in accordance with and governed by the
internal laws of the State of Nevada, without reference to principles of
conflicts of law.
 
(h) This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement shall become effective
when each party hereto shall have received the counterpart hereof signed by the
other party hereto.
 
[Signature Page Follows]
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
[SIGANTURE PAGE TO AGREEMENT AND PLAN OF MERGER]
 
IN WITNESS WHEREOF, the undersigned have executed this instrument as of the date
first written above.
 
BNH INC.
a Nevada corporation




By:­­­­_______________________________________
     Name: Nehemya Hesin
     Title:   President


BEESFREE, INC.
a Nevada corporation




By:­­­­_______________________________________
     Name: Nehemya Hesin
     Title:   President


 
 

--------------------------------------------------------------------------------

 